
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6443
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 21, 2012
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To designate the facility of the Department
		  of Veterans Affairs located at 9800 West Commercial Boulevard in Sunrise,
		  Florida, as the William Bill Kling VA
		  Clinic.
	
	
		1.William Bill
			 Kling VA Clinic
			(a)DesignationThe facility of the Department of Veterans
			 Affairs located at 9800 West Commercial Boulevard in Sunrise, Florida, shall be
			 known and designated as the William Bill Kling VA
			 Clinic.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the William
			 Bill Kling VA Clinic.
			
	
		
			Passed the House of
			 Representatives December 20, 2012.
			Karen L. Haas,
			Clerk
		
	
